Case: 22-1289   Document: 26     Page: 1   Filed: 05/31/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                       KIM LAU,
                       Petitioner

                            v.

      MERIT SYSTEMS PROTECTION BOARD,
                  Respondent

      DEPARTMENT OF HEALTH AND HUMAN
                  SERVICES,
                   Intervenor
             ______________________

                       2022-1289
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DE-1221-21-0300-W-1.
                 ______________________

                     ON MOTION
                 ______________________

   Before LOURIE, TARANTO, and HUGHES, Circuit Judges.
 PER CURIAM.
                       ORDER
     The Merit Systems Protection Board moves to vacate
 its final decision and to remand this case for further
Case: 22-1289    Document: 26     Page: 2      Filed: 05/31/2022




 2                                                 LAU   v. MSPB



 adjudication so that “the administrative judge can reeval-
 uate whether [petitioner] met the jurisdictional require-
 ments for an [individual right of action] appeal.” Mot. at
 11. Among other things, the Board argues that remand is
 warranted to allow the administrative judge in the first in-
 stance to consider Board precedent holding that disclosures
 about a private organization that administers a govern-
 ment program may be protected. Kim Lau consents to the
 motion. The Department of Health and Human Services
 opposes. The Board and Dr. Lau reply.
     It is within this court’s discretion to remand to allow
 the agency to reconsider its previous position. See SKF
 USA Inc. v. United States, 254 F.3d 1022, 1029 (Fed. Cir.
 2001). Without drawing any conclusions regarding the
 merits of the parties’ arguments, the court agrees that re-
 mand here could preserve party and judicial resources, and
 therefore grants the motion.
     Accordingly,
     IT IS ORDERED THAT:
      (1) The motion is granted. The Board’s decision is va-
 cated, and the case is remanded to the Board to reconsider
 its decision consistent with the motion and this order.
     (2) Each side shall bear its own costs.
                                    FOR THE COURT

 May 31, 2022                       /s/ Peter R. Marksteiner
    Date                            Peter R. Marksteiner
                                    Clerk of Court

 ISSUED AS A MANDATE: May 31, 2022